DETAILED ACTION
	Claims 1-3 and 4-16 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The prior rejection of claims 1-3 and 11-15 under enablement is withdrawn as a result of Applicant amending the instant claims to remove preventing or inhibiting.

The prior rejection of claims 1, 3 and 13-15 under 103 over EP 2 236 127 in view of DE 2436468 is withdrawn in light of Applicant’s amendment to include a dye, which the combination of references does not teach.
Examiner’s Note
Applicant's amendments and arguments filed 04/20/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 04/20/2022, it is noted that claim 1 has been amended and claim 16 has been newly added and no new matter or claims have been added.
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 236 127 (previously applied) in view of DE 2436468 (previously applied) and US 5,443,817 (previously applied), as evidenced by PubChem (PubChem, 2-Oxoglutaric acid, accessed 12/13/2021, pgs. 1-78, previously applied).
Regarding claim 1, the limitation of a method of reducing, preventing or inhibiting oxidation of a formulated perfume, a body care product, a cosmetic product or a perfumery raw material, the method comprising: adding at least one oxocarboxylic acid to the formulated perfume, the body care product, the cosmetic product or the perfumery raw material in an amount sufficient to reduce, prevent or inhibit oxidation of the formulated perfume, the body care product, the cosmetic product or the perfumery raw material is met by the ‘127 publication teaching a composition for intimate hygiene which comprises one or more active agents.  The composition is designed to be used as a cosmetic (abstract).  The active substance is taught to be ketoglutaric acid which has deodorizing and antioxidant activity [0017] and is present it 0.025% to 0.10% [0019], which falls within the claimed range of alpha-oxocarboxylic acid (instant claim 14) and thus meets the limitation of amount sufficient to reduce, prevent to inhibit oxidation.
Regarding claim 13, the limitation of wherein the at least one alpha-oxocarboxylic acid is selected from the group including ketoglutaric acid is met by the ‘127 publication teaching the active substance is taught to be ketoglutaric acid which has deodorizing and antioxidant activity [0017].
Regarding claim 14, the limitation of wherein the amount sufficient of the at least one alpha oxocarboxylic acid is a concentration ranging from 0.0001 weight percent to 10 weight percent, based on the total weight of the formulated perfume, the body care product, the cosmetic product or the perfumery raw material is met by the active substance is taught to be ketoglutaric acid which has deodorizing and antioxidant activity [0017] and is present it 0.025% to 0.10% [0019].

The ‘127 publication does not specifically teach the alpha form of the oxocarboxylic acid (claims 1 and 13).
The ‘127 publication does not specifically teach adjusting the pH of the formulated perfume, the body care product, the cosmetic or the perfumery raw material to a pH ranging from 5 to 7.5 (claim 3).
The ‘127 publication does not specifically teach the at least one alpha-oxocarboxylic acid as a salt selected from the group consisting of: an organic salt and a salt of mono or divalent cation (claim 15).

The ‘468 publication teaches skin care and skin protective compositions containing oxo-alkanoic acids or their salts in the form of alkali or alkaline earth metal ions such as Na.  The compositions may be in the form of nourishing, cleansing, protective, glycerin and special additive containing creams, face and shaving lotions to restore skin moisture (abstract, claim 2).  The pH is adjusted to weakly acidic values around pH 6 (claim 4).  The oxoalkanecarboxylic acid is taught to be used in its salt form wherein R stands for carboxylic group, n stands for 0-4, M is a hydrogen or an alkali or alkaline earth metal cation [0005].  The oxoalkanecarboxylic acids are taught to include 2-oxo glutaric acid [0008], which is a synonym for alpha ketoglutaric acid (page 1).  The pH of the skin car composition is adjusted to weakly acidic value around pH 6 [0012].
The combination of references does not teach adding at least one stabilizer (claim 2) wherein the stabilizer ranges from 0.01 to 2 wt% (claim 11) and is selected from the group including the elected butyl methoxy dibenzoyl methane (claim 12).
The combination of references does not teach the formulation comprising a dye (claim 1), specifically Red 33 (claim 16).
The ‘817 patent teaches a sprayable cosmetic product.  Best aesthetic appeal is achieved with a red dye which has been stabilized with a UV absorbing agent (abstract).  The composition is taught to be supplied in a clear bottle (column 2, lines 5-10).  A problem with colorants incorporated as minor ingredients was discovered (column 5, lines 15-20).  The dyes are taught to impart color in the visible range and may fade over time (column 5, lines 44-55).  Stabilizers may be added including benzophenones at a range of 0.001 to about 5%.  An especially useful stabilizing agent is taught to be butyl methoxydibenzoylmethane (column 5, lines 55-67).  The most preferred dye is taught to be Red No 33 (column 5, lines 45-55).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the alpha form of ketoglutaric acid in the compositions taught by the ‘127 publication because the ‘468 publication teaches alpha ketoglutaric acid is known to be used in cream and lotion compositions and the ‘127 publication teaches ketoglutaric acid being used in a topical cream composition (abstract).  Thus the ‘468 publication teaches the specific form of ketoglutaric acid that the ‘127 publication broadly teaches wherein both compositions are taught to be topically applied cream compositions, thus rending it obvious and providing an expectation of success.
It would have been obvious to one of ordinary skill in the art to substitute a ketoglutaric acid as taught by the ‘127 publication with sodium ketoglutaric acid as taught by the ‘468 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the sodium salt form of ketoglutaric acid taught by the ‘127 publication because the ‘468 publication teaches the ketoglutaric acid or its sodium salt form may be used interchangeable in topically applied cream composition.  
One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the pH taught by the ‘468 publication for the composition taught by the ‘127 publication because the ‘468 publication teaches pH that is known to be used in topically applied compositions which is close to neutral but slightly acidic and the ‘127 publication is directed to topically applied compositions wherein correct slightly acidic pH is taught as desired [0017].  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘127 publication teaches it is known to optimize pH of the composition [0017].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a coloring agent in the composition taught by the ‘127 publication and stabilize the color using methoxydibenzoylmethane as the ‘127 publication teaches the composition to be a personal care composition that me designed to be used as a cosmetic (abstract) and the ‘817 patent teaches a cosmetic product which is dyed for aesthetic appeal (abstract).  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to include a coloring agent and stabilizer in the composition taught by the ‘127 publication because the ‘817 patent teaches the desire for aesthetic appeal and thus being desirable to the consumer.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘127 publication teaches additional ingredients may be included for the further improvement of cosmetic effects [0066], thus provides for the use of additional ingredients not specifically taught for the cosmetic compositions, and the ’817 patent teaches colorants and methoxydibenzoylmethane which are known to be used in cosmetic compositions. 

	 New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendment and newly added claim.
Claim(s) 1-3, 11, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0137109 in view of EP 2 236 127 (previously applied).
	Regarding claims 1 and 13-14, the limitation of adding at least one alpha oxocarboxylic acid to the formulated perfume, body care product, cosmetic product or perfumery raw material in an amount sufficient to reduce oxidation of the formulated composition, wherein the formulated composition comprise a dye is met by the ‘109 publication teaching a composition for dyeing hair (abstract, cosmetic product).  Water soluble dyes are taught to be used in the hair coloring compositions with Red No. 3 being specifically named [0022].  Compounds taught to be used in the hair color compositions are taught to include alpha keto glutaric acid being used at 3-20 wt% [0040], thus teaching an alpha oxocarboxylic acid and an amount sufficient to reduce oxidation per instant claim 14.  Regarding the step of addition, the composition is taught to include the alpha keto glutaric acid, and thus necessarily it must have been added.
	Regarding claim 2 and 11, the limitation of comprising adding at least one stabilizer to the formulated composition is met by the ‘109 publication teaching the addition of a resin to improve water resistance and stable reduction in viscosity [0034] wherein the resin is present from 0.1 to 1%, thus meeting the limitation of adding a stabilizer.
	Regarding claim 3, the limitation of further comprising adjusting the pH of the formulated composition to a pH ranging from 5 to 7.5 is met by the ‘109 publication teaching controlling the pH to be between 2 and 5 [0049], thus teaching addition of ingredient to obtain the desired pH which overlaps with the claimed range.
	Regarding claim 16, the limitation of wherein the dye is selected from a group including Blue 1 the ‘109 publication teaches dyes which include Blue No 1 [0022].

	The ‘109 publication does not specifically teach a method of reducing oxidation of a formulated perfume, body care product, a cosmetic product or perfumery raw material (claim 1).
The ‘127 publication teaching a composition for intimate hygiene which comprises one or more active agents.  The composition is designed to be used as a cosmetic (abstract).  The active substance is taught to be ketoglutaric acid which has deodorizing and antioxidant activity [0017] and is present it 0.025% to 0.10% [0019], which falls within the claimed range of alpha-oxocarboxylic acid (instant claim 14) and thus meets the limitation of amount sufficient to reduce, prevent to inhibit oxidation.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that the addition of alpha ketoglutaric acid would reduce oxidation in the hair dye composition as the ‘109 publication teaches the addition of alpha ketoglutaric acid to the composition and the ‘127 publication teaches that ketoglutaric acid has known antioxidant properties.  One of ordinary skill in the art at the time the invention was made would be aware that the alpha ketoglutaric acid is known to reduce oxidation (antioxidant) in cosmetic compositions and the ‘109 publication teaches the addition of alpha ketoglutaric acid to the hair dye cosmetic composition.

Claims 2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0137109 in view of EP 2 236 127, as evidenced by PubChem as applied to claims 1-3, 11, 13-14 and 16 above, and further in view of US 5,443,817 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-3, 11, 13-14 and 16 are taught by the combination of the ‘109 publication and the ‘127 publication.  
The combination of references does not teach adding at least one stabilizer (claim 2) wherein the stabilizer ranges from 0.01 to 2 wt% (claim 11) and is selected from the group including the elected butyl methoxy dibenzoyl methane (claim 12).
The ‘817 patent teaches a sprayable cosmetic product.  Best aesthetic appeal is achieved with a red dye which has been stabilized with a UV absorbing agent (abstract).  The composition is taught to be supplied in a clear bottle (column 2, lines 5-10).  A problem with colorants incorporated as minor ingredients was discovered (column 5, lines 15-20).  The dyes are taught to impart color in the visible range and may fade over time (column 5, lines 44-55).  Stabilizers may be added including benzophenones at a range of 0.001 to about 5%.  An especially useful stabilizing agent is taught to be butyl methoxydibenzoylmethane (column 5, lines 55-67) and the dye is taught to be Red 3.  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a coloring agent of Red 3 in the composition taught by the ‘109 publication and stabilize the color using methoxydibenzoylmethane as the ‘109 publication teaches a composition which includes Red 3 and the ‘817 patent teaches a cosmetic product which is dyed for aesthetic appeal (abstract) using Red 3 and a stabilizer.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to include a coloring agent and stabilizer in the composition taught by the ‘109 publication because the ‘817 patent teaches the desire for aesthetic appeal and thus being desirable to the consumer.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘109 publication teaches the use of Red 3 may be used in the compositions and the ’817 patent teaches methoxydibenzoylmethane used as a stabilizer which are known to be used in cosmetic compositions where Red 3 is used. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0137109 in view of EP 2 236 127, as evidenced by PubChem as applied to claims 1-3, 11, 13-14 and 16 above, and further in view of DE 2436468 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-3, 11, 13-14 and 16 are taught by the combination of the ‘109 publication and the ‘127 publication.  
The combination of references does not specifically teach wherein the at least one alpha-oxocarboxylic acid is added as a salt selected from the group consisting of organic salt and salt of a mono or divalent cation (claim 15).
The ‘468 publication teaches skin care and skin protective compositions containing oxo-alkanoic acids or their salts in the form of alkali or alkaline earth metal ions such as Na.  The compositions may be in the form of nourishing, cleansing, protective, glycerin and special additive containing creams, face and shaving lotions to restore skin moisture (abstract, claim 2).  The pH is adjusted to weakly acidic values around pH 6 (claim 4).  The oxoalkanecarboxylic acid is taught to be used in its salt form wherein R stands for carboxylic group, n stands for 0-4, M is a hydrogen or an alkali or alkaline earth metal cation [0005].  The oxoalkanecarboxylic acids are taught to include 2-oxo glutaric acid [0008], which is a synonym for alpha ketoglutaric acid (page 1).  The pH of the skin car composition is adjusted to weakly acidic value around pH 6 [0012].
It would have been obvious to one of ordinary skill in the art to substitute a ketoglutaric acid as taught by the ‘109 publication with sodium ketoglutaric acid as taught by the ‘468 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the sodium salt form of ketoglutaric acid taught by the ‘109 publication because the ‘468 publication teaches the ketoglutaric acid or its sodium salt form may be used interchangeable in topically applied cream composition.  

	Response to Arguments:
	Applicant’s arguments have been fully considered are not deemed to be persuasive.
	Applicant argues the ‘127 publication and the ‘467 publication does not disclose or suggest the use of an alpha oxocarboxylic acid to reduce decolorization or alteration in visual appearance of dyes used in a formulated perfume, body care product, cosmetic product or perfumery raw material.
	In response, the instant claims are not directed to reduction or decolorization of the dye, rather the instant claims require the composition to have a dye and for reduction of oxidation.  The ‘127 publication teaches ketoglutaric acid is a known antioxidant and thus is known to reduce oxidation, meeting the instant claim limitations.
	Applicant argues the ‘817 patent (Zimmerman) recites dyes but does not provide any guidance or rationale for using an alpha-oxocarboxylic acid to reduce decolorization or alterations in the visual appearance of the dye used.
	In response, the instant claims are not directed to reduction of decolorization of the dye, rather the instant claims require the composition to have a dye and for reduction of oxidation.  The ‘127 publication teaches ketoglutaric acid is a known antioxidant and thus is known to reduce oxidation, meeting the instant claim limitations.  Further the ‘817 patent teaches a dye and additionally teaches the addition of stabilizers to be used to stabilize color in cosmetic products (abstract, column 5, lines 15-20 and 55-67).
	Applicant argues it has been shown that an alpha oxocarboxylic acid can be used to reduce alterations in visual appearance of a dye in a formulated perfume.
	In response, the instant claims are not directed to the reduce in the visual appearance of a dye.  The instant claims are directed to reduction in oxidation.  The use of oxocarboxylic acid is not found to be unexpected as the ‘127 publication teaches ketoglutaric acid is a known antioxidant, therefore the examples demonstrating the reduction of oxidation compared to examples which do not contain the oxocarboxylic acid is not found to be unexpected as the antioxidant activity of an oxocarboxylic acid compound is known in the art.
Conclusion
No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613